Title: James Madison to Nicholas P. Trist, 24 July 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                July 24. 1826
                            
                        
                        
                        J. Madison presents his respects to Mr. Trist, and commits to his attention, the inclosed papers for Mrs.
                            Randolph forwarded to J. M. by the unknown author.
                        
                            
                                
                            
                        
                    